DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 03/01/2021.  Claims 1-9, 11-13, and 15 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Francis et al. (U.S. 2002/0070862 A1) in view of Schneider (U.S. 2015/0019080 A1).

	Claim 1, Francis teaches:
A work management device (Francis, Fig. 1: 100) comprising: 
a reading device (Francis, Fig. 1: 120) that is attached to a cargo-handling machine (Francis, Fig. 1: 110, Paragraph [0040], The RFID interrogator 120 is a part of a transport vehicle, e.g. a pallet truck 110.) and that receives a transportation target identification signal transmitted from a first signal transmission device attached to a transportation target (Francis, Fig. 1: 130, Paragraph [0040], An example of a first signal transmission device is a tag 130 that is attached to an object 132, e.g. a load or pallet.) and a placement position identification signal transmitted from a second signal transmission device attached to a carry-in source and a carry-out destination of the transportation target (Francis, Fig. 1: 140, 150, Paragraph [0040], The signals received from RFID tags 140 and 150 are equivalent to placement position identification signals.  Tags 140 and 150 may store information indicative of loading docks, warehouse slots, and trailers (see Francis, Paragraph [0042]).  It would have been obvious to one of ordinary skill in the art for tags 140 and 150 to be associated with separate trailers, wherein a trailer is functionally equivalent to a carry-in source and a carry-out destination.);
a reception signal acquisition unit that acquires, from the reading device, a reception signal of the transportation target identification signal (Francis, Paragraph [0057], The interrogator 120 transmits interrogation signals at varying transmission powers to determine the location of the target tag 620.) and the placement position identification signal (Francis, Paragraph [0057], The signals from tags 140 and 150 are functionally equivalent to a placement position identification signal.); and 
a warning output unit (Francis, Fig. 1: 170, Paragraph [0040]) that outputs first warning information about the transportation target (Francis, Fig. 9, Paragraph [0060], The bar 710 displayed on the computer display 170 may represent a confidence level or a distance to the target tag.) the warning output unit outputting second warning information that informs the driver that the cargo-handling machine is close to the transportation target (Francis, Fig. 9, Paragraph [0060], As the interrogator moves closer to or further from the target tag, the display changes the confidence level or distance indication.  The changes in indication is functionally equivalent to a first and second warning ), and
in case where the cargo-handling machine has come close to the carry-in source or the carry-out destination in a state of holding the transportation target (Francis, Fig. 4, Paragraph [0051], The pallet truck 110 is delivering a pallet to a trailer.  The term “close to” is interpreted as being equivalent to “in communication range of”.).
Francis does not specifically teach:
A reception strength acquisition unit that acquires, from the reading device, a reception strength of the transportation target identification signal and the placement position identification signal; and 
a warning output unit that specifies a signal having a highest reception strength among the transportation target identification signal and the placement position identification signal received by the reading device as the transportation target identification signal, specifies a signal having a second highest reception strength among the transportation target identification signal and the placement position identification signal received by the reading device as the placement position identification signal, in case where the cargo-handling machine has come close to the carry-in source or the carry-out destination in a state of holding the transportation target, and outputs first warning information that warns a driver of the cargo-handling machine when the reception strength of the placement position identification signal is equal to or greater than a predetermined threshold value.
Schneider teaches:
A reception strength acquisition unit that acquires a reception strength of identification signals (Schneider, Fig. 3: 3, Paragraphs [0036] and [0043], The sensor 3 sends and receives signals.  The system is able to determine the strength of a plurality of received signals (see Schneider, Paragraph [0027]).); and 
a warning output unit (Schneider, Fig. 3: 11, Paragraph [0044], Element 11 can be a warning device.) that specifies a signal having a highest reception strength among the identification signals received by the reading device as the identification signal of a first possible collision object, specifies a signal having a second highest reception strength among the identification signals received by the reading device as non-collision object (Schneider, Paragraph [0029], The system classifies objects as possible collision objects when the sensed signals are above a threshold value, and non-collision objects when the sensed signals do not exceed the threshold value.), in case where the vehicle has come close to another object (Schneider, Paragraph [0027]), and outputs first warning information that warns a driver of the vehicle that the vehicle may collide with the transportation target when the reception strength of the transportation target identification signal is equal to or greater than a predetermined first threshold value (Schneider, Paragraph [0027], The initial threshold value is a predetermine first threshold value.  The outputted warning message corresponding to the initial threshold value is thus a first warning information (see Schneider, Paragraph [0011]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Francis by integrating the teaching of a collision warning system as taught by Schneider.  In the combination of Francis in view of Schneider, each received signal reception strength of Schneider (see Schneider, Paragraph [0027] and [0029]) would be functionally equivalent to a transportation target identification signal and a placement position identification signal, respectively, as applied to each corresponding RFID tag 130, 140, and 150 of Francis (see Francis, Fig. 1).
The motivation would be to inform a driver of a hazard situation in order to avoid a potential collision with an object (see Schneider, Paragraph [0011]).

	Claim 2, Francis in view of Schneider further teaches:
The warning output unit reads an identifier of the transportation target included in work instruction information indicating a work instruction for the transportation target (Francis, Paragraph [0047], Instructions from remote computer 190 are equivalent to work instruction information, indicating to the user to pick up a pallet located at the end of a particular spur 142.), and outputs second warning information in a case where the cargo-handling machine has come close to the carry-in source or the carry-out destination in a state of not holding the transportation target (Francis, Paragraph [0040], It would have been obvious to one of ordinary skill in the art for the interrogator 120 to be capable of receiving signals from RFID tags 130, 140, and 150 when the transport vehicle 110 is not carrying a pallet in addition to when the transport vehicle 110 is carrying a pallet.), and where the read identifier and an identifier indicated by the received transportation target identification signal are identical to each other (Francis, Paragraph [0047], The system confirms whether the user has reached the correct spur 142 based on the read tag 140.  It would have been obvious to one of ordinary skill in the art for the system to utilize display 170 to present a user-identifiable confirmation that the correct spur 142 was reached, which is a third warning information.).

	Claim 3, Francis in view of Schneider further teaches:
The reading device receives a plurality of transportation target identification signals (Francis, Paragraph [0047] and [0057]), and 
wherein the warning output unit outputs the second warning information in a case where the cargo-handling machine has come close to the carry-in source or the carry-out destination in a state of hot holding the transportation target (Francis, Paragraph [0040], It would have been obvious to one of ordinary skill in the art for the interrogator 120 to be capable of receiving signals from RFID tags 130, 140, and 150 when the transport vehicle 110 is not carrying a pallet in addition to when the transport vehicle 110 is carrying a pallet.), and where the read identifier is identical to an identifier indicated by a transportation target identification signal (Francis, Paragraph [0047], The system confirms whether the user has reached the correct spur 142 based on the read tag 140.  It would have been obvious to one of ordinary skill in the art for the system to utilize display 170 to present a user-identifiable confirmation that the correct spur 142 was reached, which is a third warning information.) having a highest reception strength among the plurality of the received transportation target identification signals (Francis, Paragraph [0057], It would have been obvious to one of ordinary skill in the art for the user to be closer to the transportation target vs any other possible transportation target, in which the tag of the target transportation target would have the highest reception strength.).

Claim 4, Francis in view of Schneider further teaches:
	The warning output unit reads an identifier of the transportation target included in work instruction information indicating a work instruction for the transportation target (Francis, Paragraph [0047], Instructions from remote computer 190 are equivalent to work instruction information, indicating to the user to pick up a pallet located at the end of a particular spur 142.), and outputs third warning information in a case where the cargo-handling machine has come close to the carry-in source or the carry-out destination in a state of not holding the transportation target (Francis, Paragraph [0040], It would have been obvious to one of ordinary skill in the art for the interrogator 120 to be capable of receiving signals from RFID tags 130, 140, and 150 when the transport vehicle 110 is not carrying a pallet in addition to when the transport vehicle 110 is carrying a pallet.), and where the read identifier and an identifier indicated by the received transportation target identification signal are not identical to each other (Francis, Paragraph [0047], The system confirms whether the user has reached the correct spur 142 based on the read tag 140.  One of ordinary skill in the art would recognize that if the user was at the wrong spur 142, the processor would not affirm that the user has approached the correct location.  It would have been obvious to one of ordinary skill in the art for the system to utilize ).

	Claim 5, Francis in view of Schneider further teaches:
The reading device receives a plurality of transportation target identification signals (Francis, Paragraph [0047] and [0057]), and 
wherein the warning output unit outputs third warning information in a case where the cargo-handling machine has come close to the carry-in source or the carry-out destination in a state of not holding the transportation target (Francis, Paragraph [0040], It would have been obvious to one of ordinary skill in the art for the interrogator 120 to be capable of receiving signals from RFID tags 130, 140, and 150 when the transport vehicle 110 is not carrying a pallet in addition to when the transport vehicle 110 is carrying a pallet.), and where the read identifier is identical to an identifier indicated by a transportation target identification signal (Francis, Paragraph [0047], The system confirms whether the user has reached the correct spur 142 based on the read tag 140.  It would have been obvious to one of ordinary skill in the art for the system to utilize display 170 to present a user-identifiable confirmation that the correct spur 142 was reached, which is a third warning information.) having a highest reception strength among the plurality of the received transportation target identification signals (Francis, Paragraph [0057], It would have been obvious to one of ordinary skill in the art for the user to be closer to the transportation target vs any other possible transportation target, in which the tag of the target transportation target would have the highest reception strength.).

	Claim 6, Francis in view of Schneider further teaches:
The warning output unit reads an identifier of the carry-in source or the carry-out destination included in work instruction information indicating a work instruction for the transportation target (Francis, Paragraph [0152], The processor instructs the operator to move the pallet to the loading dock 152.  The loading dock has an assigned identification, e.g. loading dock 9 (see Francis, Fig. 2(b)).), and 
outputs fourth warning information in a case where the read identifier and an identifier indicated by the received placement position identification signal are identical to each other (Francis, Paragraph [0047], After determining the location of the operator with respect to all of the docks in the facility, the combination of Francis in view of Schneider determines if the operator has reached the correct dock, wherein the processor compares the information read from a tag 150 with information identifying the correct dock.).

	Claim 7, Francis in view of Schneider further teaches:
In a case where the read identifier and an identifier indicated by a signal having a second highest reception strength among a plurality of acquired reception strengths are identical to each other (Schneider, Paragraph [0007], In the combination of Francis in view of Schneider, the signal strength of the received signal is used for determining possible collision objects, i.e. when the vehicle is close enough to another vehicle/device to collide with it.  In the combination of Francis in view of Schneider, the signal strength comparison is used to determine the location of the operator with respect to the position of a plurality of docks, e.g. dock 9 (see Francis, Fig. 2(b)).  One of ordinary skill in the art would recognize that in an environment where multiple tags respond to an interrogation signal based on the location and transmission power of the interrogator and tags, that the actual destination, e.g. dock 9, might not be the tag with the highest signal strength.), the warning output unit outputs the fourth warning information (Francis, Paragraph [0047], After determining the location of the operator with respect to all of the docks in the facility, the combination of Francis in view of Schneider determines if the operator has reached the correct dock, wherein the processor compares the information read from a tag 150 with information identifying the correct dock.  It is noted that the proximity engine determines ).

	Claim 8, Francis in view of Schneider further teaches:
The warning output unit outputs the fifth warning information in a case where the read identifier and the identifier indicated by the received placement position identification signal are not identical to each other (Francis, Paragraph [0047], If the operator arrives at the incorrect dock 152, the processor sends a message to the display 170 indicating the error, which is a third warning information.).

	Claim 9, Francis in view of Schneider further teaches:
The warning output unit outputs the fifth warning information in a case where the read identifier and the identifier indicated by the signal having a second highest reception strength are not identical to each other (Francis, Paragraph [0047], If the operator arrives at the incorrect dock 152, the processor sends a message to the display 170 indicating the error, which is a third warning information.).

	Claim 11, Francis in view of Schneider further teaches:
The third warning information is information for warning of a work error of transporting a transportation target having an identifier different from the identifier of the transportation target included in the work instruction information (Francis, Paragraph [0047], If the pallet number read from tag 130 is not the correct pallet number, it would have been obvious to one of ordinary skill in the art for the processor to use display 170 to indicate to the user that the pallet 132 is not the correct pallet 132, which is a third warning information.).

	Claim 12, Francis in view of Schneider further teaches:
The third warning information is information for warning of a work error of a carry-in source or a carry-out destination having an identifier different from the identifier of the carry-in source or the carry-out destination included in the work instruction information (Francis, Paragraph [0047], If the operator arrives at the incorrect dock 152, the processor sends a message to the display 170 indicating the error, which is a third warning information.).

	Claim 13, Francis teaches:
A work management method (Francis, Fig. 1: 100) comprising: 
receiving, by a reading device (Francis, Fig. 1: 120) that is attached to a cargo-handling machine (Francis, Fig. 1: 110, Paragraph [0040], The RFID interrogator 120 is a part of a transport vehicle, e.g. a pallet truck 110.), a transportation target identification signal transmitted from a first signal transmission device attached to a transportation target (Francis, Fig. 1: 130, Paragraph [0040], An example of a first signal transmission device is a tag 130 that is attached to an object 132, e.g. a load or pallet.) and a placement position identification signal transmitted from a second signal transmission device attached to a carry-in source and a carry-out destination of the transportation target (Francis, Fig. 1: 140, 150, Paragraph [0040], The signals received from RFID tags 140 and 150 are equivalent to placement position identification signals.  Tags 140 and 150 may store information indicative of loading docks, warehouse slots, and trailers (see Francis, Paragraph [0042]).  It would have been obvious to one of ordinary skill in the art for tags 140 and 150 to be associated with separate trailers, wherein a trailer is functionally equivalent to a carry-in source and a carry-out destination.);
acquiring, from the reading device, a reception signal of a transportation target identification signal (Francis, Paragraph [0057], The interrogator 120 transmits interrogation signals at varying ) and the placement position identification signal (Francis, Paragraph [0057], The signals from tags 140 and 150 are functionally equivalent to a placement position identification signal.); 
in a case of the cargo-handling machine has come close to the carry-in source or the carry-out destination in a state of holding the transportation target (Francis, Fig. 4, Paragraph [0051], The pallet truck 110 is delivering a pallet to a trailer.  The term “close to” is interpreted as being equivalent to “in communication range of”.), and 
outputting first warning information about the transportation target (Francis, Fig. 9, Paragraph [0060], The bar 710 displayed on the computer display 170 may represent a confidence level or a distance to the target tag.).
Francis does not specifically teach:
Acquiring, from the reading device, a reception strength of the transportation target identification signal and the placement position identification signal; 
in case where the cargo-handling machine has come close to the carry-in source or the carry-out destination in a state of holding the transportation target, specifying a signal having a highest reception strength among the transportation target identification signal and the placement position identification signal received by the reading device as the transportation target identification signal, and specifying a signal having a second highest reception strength among the transportation target identification signal and the placement position identification signal received by the reading device as the placement position identification signal;
outputting first warning information that warns a driver of the cargo-handling machine when the reception strength of the placement position identification signal is equal to or greater than a predetermined threshold value.
Schneider teaches:
Acquiring a reception strength of a transportation target identification signal (Schneider, Fig. 3: 3, Paragraphs [0036] and [0043], The sensor 3 sends and receives signals.  The system is able to determine the strength of the received signals (see Schneider, Paragraph [0027]).); 
that specifies a signal having a highest reception strength among the identification signals received by the reading device as the identification signal of a first possible collision object, specifies a signal having a second highest reception strength among the identification signals received by the reading device as non-collision object (Schneider, Paragraph [0029], The system classifies objects as possible collision objects when the sensed signals are above a threshold value, and non-collision objects when the sensed signals do not exceed the threshold value.), in case where the vehicle has come close to another object (Schneider, Paragraph [0027]);
outputting first warning information that warns a driver of the vehicle that the vehicle may collide with the transportation target when the reception strength of the transportation target identification signal is equal to or greater than a predetermined first threshold value (Schneider, Paragraph [0027], The initial threshold value is a predetermine first threshold value.  The outputted warning message corresponding to the initial threshold value is thus a first warning information (see Schneider, Paragraph [0011]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Francis by integrating the teaching of a collision warning system as taught by Schneider.  In the combination of Francis in view of Schneider, each received signal reception strength of Schneider (see Schneider, Paragraph [0027] and [0029]) would be functionally equivalent to a 
The motivation would be to inform a driver of a hazard situation in order to avoid a potential collision with an object (see Schneider, Paragraph [0011]).

	Claim 15, Francis in view of Schneider further teaches:
A cargo-handling machine comprising the work management device according to claim 1 (Francis, Fig. 1: 110). 

Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Francis reference teaches tags located at positions, e.g. a loading dock, which transmit a signal, which are functionally equivalent to a placement position identification signal (see Francis, Paragraph [0040]).  As disclosed in the rejection above, the Francis reference does not teach the ability to determine reception strength nor does the Francis reference teach outputting a first warning information in response to a reception strength.  The Schneider reference teaches the ability to determine if a reception strength of a signal exceeds a threshold value, and outputs a warning in response thereto (see Schneider, Paragraph [0027]).  Thus, the combination of Francis in view of Schneider teach the Applicant’s claimed limitation and the Applicant’s claimed amendments do not explicitly or inherently define the claimed invention away from the combination of Francis in view of Schneider.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683